DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/20, 12/03/20, 12/03/21 and 03/22/22 has been considered by the examiner. 


Election/Restrictions
Applicant’s election without traverse of Invention Group l (i.e. corresponding to claims 1-18 and 24) in the reply filed on 12/30/21 is acknowledged.

Claims 19-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/21.



Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recites “… an antenna system to communicate with a further antenna system … a connection setup signal for receipt by the farther antenna system within an identified timing window; …” which recites “the farther antenna system” which lacks antecedent basis as there were no previous recitation of “a farther antenna system” and only recites “a further antenna system” and appears to be a typographical error and should instead recite as “the further antenna system” as is written on the other limitations directed to the further antenna system (i.e. “… an antenna system to communicate with a further antenna system … a connection setup signal for receipt by the further ).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “A wireless communication system as claimed in Claim 1, wherein each communication frame …” which recites that the claims are dependent upon claim 1 as well as reciting “each communication frame”.  However, none of the limitations recited in claim 1 recites communication frames and as such it renders the claims indefinite as it is unclear to the examiner as to how said claimed “each communication frame” relates to the functionalities of independent claim 1.  
For the purpose of the examination, the examiner will interpret claim 7 to be dependent upon claim 6 instead of claim 1 as claim 6 recites “communication frames” (i.e. “A wireless communication system as claimed in Claim 6, wherein each communication frame …”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1-8, 15, 18 and 24 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 18-26 of Copending Application 16/814,553.  
This is a provisional nonstatutory double patenting rejection because while the patentably indistinct claims have been allowed, the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 24, The Instant Application claims: 
A wireless communication system for a moving vehicle, comprising: A method of performing a timing adjustment in a wireless communication system for a moving vehicle having an antenna system to communicate with a further antenna system; (The copending application claim 1 recites “A wireless communication system for a moving vehicle, comprising: an antenna system configured to receive a received signal from a further antenna system and to transmit a transmitted signal to the further antenna system”; The copending application claim 19 recites “apply a timing advance in order to issue the connection setup signal prior to the default time so as to cause the connection setup signal to be received by the further antenna system within the identified timing window”).
communication control circuitry to perform a sign-on procedure to seek to establish a communication link with the further antenna system, during which the further antenna system within an identified timing window; (The copending application claim 19 recites “wherein: the communication control circuitry is arranged to perform a sign-on procedure to seek to establish a communication link with the further antenna system, during which the communication control circuitry is arranged to issue via the antenna system a connection setup signal for receipt by the further antenna system within an identified timing window”).
location specifying circuitry to identify a current location of the wireless communication system; distance computation circuitry to obtain location information specifying a location of the further antenna system and to determine a separation distance between the antenna system and the further antenna system; (The copending application claim 19 recites “location specifying circuitry to identify a current location of the wireless communication system; and distance computation circuitry to obtain location information specifying a location of the further antenna system and to determine a separation distance between the antenna system and the further antenna system”).
wherein the communication control circuitry is arranged to issue the connection setup signal at a default time unless the separation distance exceeds a setup threshold distance that indicates that use of the default time would prevent the connection setup signal being received within the identified timing window, in which event the communication control circuitry is arranged to apply a timing advance in order to issue the connection setup signal prior to the default time so as to cause the connection setup (The copending application claim 19 recites “wherein the communication control circuitry is arranged to issue the connection setup signal at a default time unless the separation distance exceeds a setup threshold distance that indicates that use of the default time would prevent the connection setup signal being received within the identified timing window, in which event the communication control circuitry is arranged to apply a timing advance in order to issue the connection setup signal prior to the default time so as to cause the connection setup signal to be received by the further antenna system within the identified timing window”).
Regarding claim 2 of the instant application (see Copending Application claim 20).
	Regarding claim 3 of the instant application (see Copending Application claim 21).
	Regarding claim 4 of the instant application (see Copending Application claim 22).
	Regarding claim 5 of the instant application (see Copending Application claim 23).POU920150017US3 Page 23 of 26
	Regarding claim 6 of the instant application (see Copending Application claim 24).
	Regarding claim 7 of the instant application (see Copending Application claim 25).

	Regarding claim 15 of the instant application (see Copending Application claim 8).
Regarding claim 18 of the instant application (see Copending Application claim 18).


Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claim 13 is objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8, 15-16, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Patent Publication 2017/0111103 herein after referenced as Rowland) in view of VARGANTWAR (US Patent Publication 2014/0119206 herein after referenced as Vargantwar).

Regarding claim 1 and claim 24, Rowland discloses:
A wireless communication system for a moving vehicle, comprising: and A method of performing a timing adjustment in a wireless communication system for a moving vehicle having an antenna system to communicate with a further antenna system; (Rowland, Fig. 1 & [0019]-[0020] discloses an LTE ATG communication system that includes user equipment onboard an aircraft (i.e. reads on moving vehicle) and an aircraft WiFi modem and a router in the WiFi system operatively connect to an LTE access gateway AGW and discloses the AGW communicates via a set of radios and antennas (i.e. reads on antenna system) over the air to a ground base station that also has radios and antennas (i.e. reads on further antenna system) and wherein a RACH request is sent early when aircraft is at a distance from the base station requiring an appropriate time advance (i.e. reads on performing a timing adjustment) so that the RACH request arrives at the base station within a correct time window).
communication control circuitry to perform a sign-on procedure to seek to establish a communication link with the further antenna system, during which the communication control circuitry is arranged to issue via the antenna system a connection setup signal for receipt by the further antenna system within an identified timing window; (Rowland, [0021]-[0022] discloses a method of air to ground uplink synchronization wherein a user equipment downlink synchronization (i.e. indicates obviousness of a sign-on procedure) with a ground base station is then carried out and a range (i.e. reads on a separation distance) from the ground base station (i.e. reads on further antenna system) to the aircraft (i.e. reads on antenna system) is then computed and discloses a RACH request which is sent to the ground base station to attach the user equipment to a network (i.e. indicates obviousness of a sign-on procedure to seek to establish a communication link wherein a connection setup signal is issued); Rowland, [0014] discloses the user equipment sends the RACH request early using the time advance if the user equipment is far from the base station so that the RACH request arrives (i.e. indicates obviousness of a connection setup signal for receipt) at the base station (i.e. reads on the further antenna system) at the correct time or within the time window (i.e. reads on identified timing window); Rowland, [0025] discloses this information is used to estimate distance or range of the user equipment from the base station; Rowland, [0038] discloses a computer or processor may be supplemented or incorporated in specifically designed application specific integrated circuits and include functions with software programs, firmware or other computer readable instructions for carrying out various process tasks, calculations and control functions used in the present method.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the RACH request is a connection setup signal as the RACH request is utilized in attaching the user equipment with the network and that the method of sending the RACH request to attach the user equipment with the network is therefore a sign-on procedure to issue a connection setup signal).
 wherein the communication control circuitry is arranged to issue the connection setup signal at a default time unless the separation distance exceeds a setup threshold distance that indicates that use of the default time would prevent the connection setup signal being received within the identified timing window, in which event the communication control circuitry is arranged to apply a timing advance in order to issue the connection setup signal prior to the default time so as to cause the connection setup signal to be received by the further antenna system within the identified timing window (Rowland, [0012]-[0015] discloses the concept of a time advance is described as follows, assume a message from a transmitter has to arrive at a receiver during a time window which is T0 to T1, the transmitter cannot be located at greater than a first distance d1 (i.e. reads on setup threshold distance) wherein if the message is transmitted from distance d1/2, then the message will arrive at the receiver at time T1/2, which is within the T0 to T1 time window and discloses assume a message from a transmitter has to arrive at a receiver during the time window of T0 to T1 (i.e. reads on identified timing window), if the message is transmitted from a distance 2*d1 (i.e. reads on exceeding the setup threshold distance) then the message will arrive late at 2*T1 (i.e. reads on prevent the connection setup signal being received within the identified timing window) if set at T0 (i.e. reads on default time) and again if the message is transmitted from distance 2*d1, then the message will arrive at time T1/2 (i.e. reads on received within the identified timing window) if the message is sent early at T= -1.5*T1 (i.e. reads on apply a timing advance in order to issue the connection setup signal prior to the default time) and discloses the user equipment sends the RACH request early using the time advance if the user equipment is far from the base station so that the RACH request arrives (i.e. indicates obviousness of a connection setup signal for receipt) at the base station (i.e. reads on the further antenna system) at the correct time or within the time window (i.e. reads on identified timing window) and discloses if the user equipment is at a distance of 0 to 15 km (i.e. reads on threshold distance) to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a distance threshold is implemented to make a determination of whether or not to utilize a time advance in relation to a reference transmit time in order to allow the RACH request to be received at the correct time or within the time window wherein if the user equipment is within or below the distance threshold, then no time advance or a time advance value of zero is utilized and when exceeding the distance threshold then a time advance value greater than zero is utilized).
Rowland discloses the user equipment making a distance determination between the user equipment and base station in order to determine the timing advance value to utilize but fails to disclose that said determination is based on the location of the user equipment and the location of the base station and therefore fails to disclose “location specifying circuitry to identify a current location of the wireless communication system; distance computation circuitry to obtain location information specifying a location of the further antenna system and to determine a separation distance between the antenna system and the further antenna system;”. 	In a related field of endeavor, Vargantwar discloses:
location specifying circuitry to identify a current location of the wireless communication system; distance computation circuitry to obtain location information specifying a location of the further antenna system and to determine a separation (Vargantwar, [0037] discloses a user device may determine an updated distance (i.e. reads on separation distance) between a current geographic position of the user device (i.e. reads on a current location of the antenna system of the wireless communication system) and a geographic position of the base station (i.e. reads on location of the further antenna system) based on information provided by a GPS of the user device and/or based on some other location determination technique of the user device; Vargantwar, [0011] discloses the time slot information may include a timing advance and the timing advance may include an instruction to cause the user device to send a data block such that the data block is received by the base station in accordance with the timeslot assigned to the user device for example assume that the data block takes one second to be received by the base station when the data block is sent by the user device, the timing advance may cause the user device to send the data block one second earlier than the time slot associated with the user device and the timing advance may be based on a geographic distance between the user device and the base station wherein a greater geographic distance may correspond to a longer timing advance; Vargantwar, [0049]-[0050] discloses the user device may trigger the timing advance determination function when the user device moves a threshold distance from the base station and may stop the timing advance determination function when the user device moves within a threshold distance of the base station and discloses the user device may use the updated timing advanced to determine when to send a data block in accordance with a timeslot assigned to the user device in which the base station has scheduled the data block to be received and the base station may receive data bocks associated with an RRC message based on the timing advance determined by the user device in order to establish a connection between the user device and the base station; Vargantwar, [0008]-[0009] discloses the systems and methods described may allow a user device to determine information relating to a timeslot associated with a network when the user device is outside of a querying range of a base station associated with the network such as a range in which the base station may provide timeslot information to the user device and discloses the time slot information may include information regarding a scheduled time in which the user device may communicate with the network to send and receive data blocks wherein a base station associated with the network may assign a particular time slot to the user device).
 Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rowland to incorporate the teachings of Vargantwar for the purpose of providing the system with alternate means of determining the distance between the user device and the base station (Vargantwar, [0037]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would 
Regarding claim 2, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 1, wherein an amount of the timing advance is dependent on the separation distance (Rowland, [0015] discloses if the user equipment is at a distance of 0 to 15 km to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions).
Regarding claim 3, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 2, wherein the communication control circuitry is arranged to determine the amount of the timing advance dependent on which of a plurality of ranges of separation distance the separation distance falls within (Rowland, [0015] discloses if the user equipment is at a distance of 0 to 15 km to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions).
Regarding claim 4, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 2, wherein the communication control circuitry is arranged to limit the amount of the timing advance so as to ensure that a receive/transmit timing constraint is not violated (Rowland, [0014]-[0015] discloses the user equipment sends the RACH request early using the time advance if the user equipment is far from the base station so that the RACH request arrives at the base station at the correct time or within the time window and discloses if the user equipment is at a distance of 0 to 15 km to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions).
Regarding claim 8, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 1, wherein: when a communication link is established between the antenna system and the further antenna system, the antenna system receives a response signal identifying a further timing advance; and the communication control circuitry is arranged, when the connection setup signal was issued by applying the timing advance, to use both the timing advance and the further timing advance to control timing of a subsequent uplink communication to the further antenna system (Rowland, [0015] discloses if the user equipment is at a distance of 0 to 15 km to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions; Rowland, [0034] discloses five attempts should result in a successful RACH response from the base station with TA of 300 micro seconds at a range of 90 km).
Regarding claim 15, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 1, wherein: the location specifying circuitry comprises a GPS receiver (Vargantwar, [0037] discloses a user device may determine an updated distance between a current geographic position of the user device and a geographic position of the base station based on information provided by a GPS of the user device and/or based on some other location determination technique of the user device).
Regarding claim 16, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 1, wherein: the antenna system is arranged to receive an initial signal from the further antenna system advising of the availability for the connection setup signal to be issued, and providing information regarding the identified timing window (Vargantwar, [0008]-[0009] discloses the systems and methods described may allow a user device to determine information relating to a timeslot associated with a network when the user device is outside of a querying range of a base station associated with the network such as a range in which the base station may provide timeslot information to the user device and discloses the time slot information may include information regarding a scheduled time in which the user device may communicate with the network to send and receive data blocks wherein a base station associated with the network may assign a particular time slot to the user device; Vargantwar, [0050] discloses the user device may use the updated timing advanced to determine when to send a data block in accordance with a timeslot assigned to the user device in which the base station has scheduled the data block to be received and the base station may receive data bocks associated with an RRC message based on the timing advance determined by the user device in order to establish a connection between the user device and the base station).

A wireless communication system as claimed in Claim 1, wherein the moving vehicle is an aircraft (Rowland, Fig. 1 & [0019]-[0020] discloses an LTE ATG communication system that includes user equipment onboard an aircraft).

Claim 5-7, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Patent Publication 2017/0111103 herein after referenced as Rowland) in view of VARGANTWAR (US Patent Publication 2014/0119206 herein after referenced as Vargantwar) and further in view of Speidel et al. (US Patent Publication 2018/0254825 herein after referenced as Speidel).  

Regarding claim 5, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 4 (see claim 4).  Rowland in view of Vargantwar discloses utilizing a distance between a user equipment and a base station to determine a timing advance which is then utilized for communication between the user equipment and the base station but fails to explicitly disclose that said communication utilizes a communication frame and therefore fails to disclose “wherein: communications between the antenna system and the further antenna system occur within communication frames; the antenna system is unable to transmit and receive signals simultaneously; and the receive/transmit timing constraint requires the antenna system to remain configured for reception during any portion of a communication frame where the antenna system may receive a downlink signal from the further antenna system”.  	In a related field of endeavor, Speidel discloses:
wherein: communications between the antenna system and the further antenna system occur within communication frames; (Speidel,[0062]-[0063] discloses the multiple access transceiver includes a range calculator that determines for each mobile station, a distance from the multiple-access transceiver to the mobile station and a signal timing module that determines timing of transmitted signals relative to the frame structure, wherein the frame structure comprises a plurality of slots each having a zero or nonzero timeslot synchronization offset that provides for variable transmission delays that are due to the distance from the multiple-access transceiver to the mobile station and an input signal allocator that allocates a listening timeslot for communications from the mobile station where the listening timeslot is based on the distance from the multiple-access transceiver to the terrestrial mobile station and discloses the multiple-access transceiver might have the plurality of timeslots variably delayed in the frame structure to account for the multiple-access transceiver handling communications from a plurality of mobile station having a plurality of distances from the multiple-access transceiver by assigning each of a plurality of different distance ranges to each of a plurality of channel blocks; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).
the antenna system is unable to transmit and receive signals simultaneously;  (Speidel, [0052] discloses the GSM system employs a TDMA frame offset between uplink and downlink subchannels wherein in a typical GSM frame structure, the uplink TDMA frame or MS Tx and BTS Rx is offset from the downlink TDMA frame or BTS Tx and MS Rx by three timeslots for the purpose of ensuring that the MS does not need to transmit and receive at the same time; Speidel, [0099] discloses a satellite based BTS modifies TDMA communications with MSs in a manner that allows for communication over some differential distance by accounting for variable propagation delays).
and the receive/transmit timing constraint requires the antenna system to remain configured for reception during any portion of a communication frame where the antenna system may receive a downlink signal from the further antenna system (Speidel, Fig. 4 & [0113] discloses if a MS or a BTS has an assigned timeslot for MS-BTS communication, each of the devices are programmed to use their local copy of a system clock to determine when to start transmitting, when to stop transmitting, when to start listening and when it can stop listening which would correspond to their assigned timeslot; Speidel, [0166] discloses the transceiver for the channel is reconfigured with a different time slot synchronization offset from the transmit TDMA frames and the transceiver gets an update to its configured frequency offsets for receiving and transmitting on uplink and downlink carriers, respectively; Speidel, [0172] discloses a BTS can calculate the required timing advance for each MS to transmit bursts at the correct time wherein the MS requests access to a channel by sending a burst on the RACH and the BTS looks up the channel assignment and responds with a channel assignment as well as a timing advance and the MS uses the timing advance to advance its bursts relative to the time slot that it has been assigned and uses the frequency carrier it was assigned; Speidel, [0036] discloses the BTS responds to the MS with information about its channel assignment and will include what is called a timing advance TA which might be expressed as a number of bits that the MS should advance its signal by in order to arrive at the BTS within the correct timeslot and not bleed into an adjacent time slot; Speidel, Fig. 13 & [0130]-[0133] discloses different mobile station might be assigned different channels based on their terrestrial location relative to the BTS so that the ring method can be used with varying ring diameters for different channels wherein a method can provide around another 241 km of range without using up timeslots and discloses a channel might comprise one or more specific frequency divisions in a protocol and discloses depending on the calculated distance, each MS qualifies for an assignment to a channel in a particular channel block and discloses the first channel block has uplink TDMA frames that are offset from the transmit uplink frames by the same amount and each channel block frame thereafter has 62 bits in additional offset compared to the previous channel block; Speidel, [0048] discloses with an extended range mechanism, each MS is assigned two consecutive timeslots so an MS can communicate with a BTS without needing any timing advance).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rowland in view of Vargantwar to incorporate the teachings of Speidel for the purpose of providing the system with a means to increase the range utilized without using up the timeslots (Speidel, [0130]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a timing advance based on the distance between the user device and the base station as taught by Rowland) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a timing advance based on the distance between the user device and the base station, wherein the process utilizes various different communication allocation schemes for when to transmit and receive signals and information such as timing advance information as taught by Speidel) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a timing advance based on the distance between the user device and the base station (i.e. as taught by Rowland & Speidel) and is dependent upon the specific design incentives, 
Regarding claim 6, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 1 (see claim 1).  Rowland in view of Vargantwar discloses utilizing a distance between a user equipment and a base station to determine a timing advance which is then utilized for communication between the user equipment and the base station but fails to explicitly disclose that said communication utilizes a communication frame and therefore fails to disclose “wherein communications between the antenna system and the further antenna system occur within communication frames, and the default time is a time relative to a start of the communication frame.” 
In a related field of endeavor, Speidel discloses:
wherein communications between the antenna system and the further antenna system occur within communication frames, (Speidel,[0062]-[0063] discloses the multiple access transceiver includes a range calculator that determines for each mobile station, a distance from the multiple-access transceiver to the mobile station and a signal timing module that determines timing of transmitted signals relative to the frame structure, wherein the frame structure comprises a plurality of slots each having a zero or nonzero timeslot synchronization offset that provides for variable transmission delays that are due to the distance from the multiple-access transceiver to the mobile station and an input signal allocator that allocates a listening timeslot for communications from the mobile station where the listening timeslot is based on the distance from the multiple-access transceiver to the terrestrial mobile station and discloses the multiple-access transceiver might have the plurality of timeslots variably delayed in the frame structure to account for the multiple-access transceiver handling communications from a plurality of mobile station having a plurality of distances from the multiple-access transceiver by assigning each of a plurality of different distance ranges to each of a plurality of channel blocks; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).
and the default time is a time relative to a start of the communication frame (Speidel, [0172] discloses a BTS can calculate the required timing advance for each MS to transmit bursts at the correct time wherein the MS requests access to a channel by sending a burst on the RACH and the BTS looks up the channel assignment and responds with a channel assignment as well as a timing advance and the MS uses the timing advance to advance its bursts relative to the time slot that it has been assigned and uses the frequency carrier it was assigned; Speidel, [0036] discloses the BTS responds to the MS with information about its channel assignment and will include what is called a timing advance TA which might be expressed as a number of bits that the MS should advance its signal by in order to arrive at the BTS within the correct timeslot and not bleed into an adjacent time slot; Speidel, Fig. 13 & [0130]-[0133] discloses different mobile station might be assigned different channels based on their terrestrial location relative to the BTS so that the ring method can be used with varying ring diameters for different channels wherein a method can provide around another 241 km of range without using up timeslots and discloses a channel might comprise one or more specific frequency divisions in a protocol and discloses depending on the calculated distance, each MS qualifies for an assignment to a channel in a particular channel block and discloses the first channel block has uplink TDMA frames that are offset from the transmit uplink frames by the same amount and each channel block frame thereafter has 62 bits in additional offset compared to the previous channel block; Speidel, [0048] discloses with an extended range mechanism, each MS is assigned two consecutive timeslots so an MS can communicate with a BTS without needing any timing advance).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rowland in view of Vargantwar to incorporate the teachings of Speidel for the purpose of providing the system with a means to increase the range utilized without using up the timeslots (Speidel, [0130]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from 
Regarding claim 7, Rowland in view of Vargantwar and further in view of Speidel discloses:
A wireless communication system as claimed in Claim 6, wherein each communication frame comprises a plurality of sub-frames, and the identified timing window comprises one or more sub-frames (Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots; Speidel,[0062] discloses the frame structure comprises a plurality of slots each having a zero or nonzero timeslot synchronization offset that provides for variable transmission delays that are due to the distance from the multiple-access transceiver to the mobile station; Speidel, [0172] discloses a BTS can calculate the required timing advance for each MS to transmit bursts at the correct time wherein the MS requests access to a channel by sending a burst on the RACH and the BTS looks up the channel assignment and responds with a channel assignment as well as a timing advance and the MS uses the timing advance to advance its bursts relative to the time slot that it has been assigned and uses the frequency carrier it was assigned; Speidel, [0036] discloses the BTS responds to the MS with information about its channel assignment and will include what is called a timing advance TA which might be expressed as a number of bits that the MS should advance its signal by in order to arrive at the BTS within the correct timeslot and not bleed into an adjacent time slot).
Regarding claim 9, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 8 (see claim 8).  Rowland in view of Vargantwar discloses utilizing a distance between a user equipment and a base station to determine a timing advance which is then utilized for communication between the user equipment and the base station but fails to explicitly disclose that said “wherein: communications between the antenna system and the further antenna system occur within communication frames; the further antenna system controls allocation of sub-frames within each communication frame, and when a communication link is established between the antenna system and the further antenna system, the response signal received by the antenna system further identifies the sub-frames allocated for uplink and downlink communication between the antenna system and the further antenna system.” 
In a related field of endeavor, Speidel discloses:
wherein: communications between the antenna system and the further antenna system occur within communication frames; the further antenna system controls allocation of sub-frames within each communication frame, (Speidel,[0062]-[0063] discloses the multiple access transceiver includes a range calculator that determines for each mobile station, a distance from the multiple-access transceiver to the mobile station and a signal timing module that determines timing of transmitted signals relative to the frame structure, wherein the frame structure comprises a plurality of slots each having a zero or nonzero timeslot synchronization offset that provides for variable transmission delays that are due to the distance from the multiple-access transceiver to the mobile station and an input signal allocator that allocates a listening timeslot for communications from the mobile station where the listening timeslot is based on the distance from the multiple-access transceiver to the terrestrial mobile station and discloses the multiple-access transceiver might have the plurality of timeslots variably delayed in the frame structure to account for the multiple-access transceiver handling communications from a plurality of mobile station having a plurality of distances from the multiple-access transceiver by assigning each of a plurality of different distance ranges to each of a plurality of channel blocks; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).
and when a communication link is established between the antenna system and the further antenna system, the response signal received by the antenna system further identifies the sub-frames allocated for uplink and downlink communication between the antenna system and the further antenna system (Speidel, Fig. 4 & [0113] discloses if a MS or a BTS has an assigned timeslot for MS-BTS communication, each of the devices are programmed to use their local copy of a system clock to determine when to start transmitting, when to stop transmitting, when to start listening and when it can stop listening which would correspond to their assigned timeslot; Speidel, [0166] discloses the transceiver for the channel is reconfigured with a different time slot synchronization offset from the transmit TDMA frames and the transceiver gets an update to its configured frequency offsets for receiving and transmitting on uplink and downlink carriers, respectively; Speidel, [0172] discloses a BTS can calculate the required timing advance for each MS to transmit bursts at the correct time wherein the MS requests access to a channel by sending a burst on the RACH and the BTS looks up the channel assignment and responds with a channel assignment as well as a timing advance and the MS uses the timing advance to advance its bursts relative to the time slot that it has been assigned and uses the frequency carrier it was assigned; Speidel, [0036] discloses the BTS responds to the MS with information about its channel assignment and will include what is called a timing advance TA which might be expressed as a number of bits that the MS should advance its signal by in order to arrive at the BTS within the correct timeslot and not bleed into an adjacent time slot; Speidel, Fig. 13 & [0130]-[0133] discloses different mobile station might be assigned different channels based on their terrestrial location relative to the BTS so that the ring method can be used with varying ring diameters for different channels wherein a method can provide around another 241 km of range without using up timeslots and discloses a channel might comprise one or more specific frequency divisions in a protocol and discloses depending on the calculated distance, each MS qualifies for an assignment to a channel in a particular channel block and discloses the first channel block has uplink TDMA frames that are offset from the transmit uplink frames by the same amount and each channel block frame thereafter has 62 bits in additional offset compared to the previous channel block; Speidel, [0048] discloses with an extended range mechanism, each MS is assigned two consecutive timeslots so an MS can communicate with a BTS without needing any timing advance).
 the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a timing advance based on the distance between the user device and the base station as taught by Rowland) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining a timing advance based on the distance between the user device and the base station, wherein the process utilizes various different communication allocation schemes for when to transmit and receive signals and information such as timing advance information as taught by Speidel) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining a timing advance based on the distance between the user device and the base station (i.e. as taught by Rowland & Speidel) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current 
Regarding claim 10, Rowland in view of Vargantwar and further in view of Speidel discloses:
A wireless communication system as claimed in Claim 9, wherein: each sub-frame allocated to the antenna system for uplink communication is chosen by the further antenna system based on the separation distance, such that a receive/transmit timing constraint will not be violated when both the timing advance and the further timing advance are used to control timing of a subsequent uplink communication to the further antenna system (Rowland, [0015] discloses if the user equipment is at a distance of 0 to 15 km to the base station, no time advance TA is needed so TA = 0 and at a distance of 15 to 30km, a time advance of TA = 15 km/speed of light is used and for a distance of 30 to 45 km, a TA = 30 km / speed of light Is used and so on up to the maximum cell radius and the TA the user equipment uses will be added to the TA command received from the base station in the RACH response and in subsequent uplink transmissions; Speidel,[0062]-[0063] discloses the multiple access transceiver includes a range calculator that determines for each mobile station, a distance from the multiple-access transceiver to the mobile station and a signal timing module that determines timing of transmitted signals relative to the frame structure, wherein the frame structure comprises a plurality of slots each having a zero or nonzero timeslot synchronization offset that provides for variable transmission delays that are due to the distance from the multiple-access transceiver to the mobile station and an input signal allocator that allocates a listening timeslot for communications from the mobile station where the listening timeslot is based on the distance from the multiple-access transceiver to the terrestrial mobile station and discloses the multiple-access transceiver might have the plurality of timeslots variably delayed in the frame structure to account for the multiple-access transceiver handling communications from a plurality of mobile station having a plurality of distances from the multiple-access transceiver by assigning each of a plurality of different distance ranges to each of a plurality of channel blocks; Speidel, Fig. 4 & [0113] discloses if a MS or a BTS has an assigned timeslot for MS-BTS communication, each of the devices are programmed to use their local copy of a system clock to determine when to start transmitting, when to stop transmitting, when to start listening and when it can stop listening which would correspond to their assigned timeslot; Speidel, [0166] discloses the transceiver for the channel is reconfigured with a different time slot synchronization offset from the transmit TDMA frames and the transceiver gets an update to its configured frequency offsets for receiving and transmitting on uplink and downlink carriers, respectively; Speidel, [0172] discloses a BTS can calculate the required timing advance for each MS to transmit bursts at the correct time wherein the MS requests access to a channel by sending a burst on the RACH and the BTS looks up the channel assignment and responds with a channel assignment as well as a timing advance and the MS uses the timing advance to advance its bursts relative to the time slot that it has been assigned and uses the frequency carrier it was assigned; Speidel, [0036] discloses the BTS responds to the MS with information about its channel assignment and will include what is called a timing advance TA which might be expressed as a number of bits that the MS should advance its signal by in order to arrive at the BTS within the correct timeslot and not bleed into an adjacent time slot).
Regarding claim 11, Rowland in view of Vargantwar and further in view of Speidel discloses:
A wireless communication system as claimed in Claim 10, wherein each allocated sub-frame identified in the response signal for uplink communication resides within a chosen group of the multiple sub-frames, where the chosen group is dependent on which of a plurality of ranges of separation distance the separation distance falls within (Speidel, Fig. 13 & [0130]-[0133] discloses different mobile station might be assigned different channels based on their terrestrial location relative to the BTS so that the ring method can be used with varying ring diameters for different channels wherein a method can provide around another 241 km of range without using up timeslots and discloses a channel might comprise one or more specific frequency divisions in a protocol and discloses depending on the calculated distance, each MS qualifies for an assignment to a channel in a particular channel block and discloses the first channel block has uplink TDMA frames that are offset from the transmit uplink frames by the same amount and each channel block frame thereafter has 62 bits in additional offset compared to the previous channel block; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).
Regarding claim 12, Rowland in view of Vargantwar and further in view of Speidel discloses:
A wireless communication system as claimed in Claim 11, where the chosen group is such that at least a first sub-frame in the multiple sub-frames is excluded from allocation when the separation distance exceeds a scheduling threshold distance (Speidel, Fig. 13 & [0130]-[0133] discloses different mobile station might be assigned different channels based on their terrestrial location relative to the BTS so that the ring method can be used with varying ring diameters for different channels wherein a method can provide around another 241 km of range without using up timeslots and discloses a channel might comprise one or more specific frequency divisions in a protocol and discloses depending on the calculated distance, each MS qualifies for an assignment to a channel in a particular channel block and discloses the first channel block has uplink TDMA frames that are offset from the transmit uplink frames by the same amount and each channel block frame thereafter has 62 bits in additional offset compared to the previous channel block; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).
Regarding claim 14, Rowland in view of Vargantwar and further in view of Speidel discloses:
A wireless communication system as claimed in Claim 10, wherein the multiple sub-frames that can be allocated for uplink communication are consecutive sub-frames within the communication frame (Speidel, [0048] discloses with an extended range mechanism, each MS is assigned two consecutive timeslots so an MS can communicate with a BTS without needing any timing advance; Speidel, Fig. 3 & [0110] discloses a frame based protocol used between a base station and a mobile station using a protocol such as TDMA or other protocol that might also be used for terrestrial communications and Fig. 3 shows a single hyperframe which comprises multiple subframes of super-frames and each superframe comprises multiple subframes of multiframes and each multiframes comprises multiple subframes of frames and each frames comprises multiple subframes of time slots).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Patent Publication 2017/0111103 herein after referenced as Rowland) in view of VARGANTWAR (US Patent Publication 2014/0119206 herein after referenced 

Regarding claim 17, Rowland in view of Vargantwar discloses:
A wireless communication system as claimed in Claim 16 (see claim 16).  Rowland in view of Vargantwar discloses calculating a distance utilizing the location of a user equipment and a base station and utilizing the distance to determine a timing advance which is then utilized for communication but fails to explicitly disclose that said distance is calculated by retrieving the location from a database using a received base station identity and therefore fails to disclose “wherein: the initial signal further provides an antenna system identifier for the further antenna system; and the distance computation circuitry is arranged to access a storage that maps antenna system identifiers to location information for the associated antenna systems, in order to determine the location information for the further antenna system.” 
In a related field of endeavor, Haartsen discloses:
wherein: the initial signal further provides an antenna system identifier for the further antenna system; and the distance computation circuitry is arranged to access a storage that maps antenna system identifiers to location information for the associated antenna systems, in order to determine the location information for the further antenna system (Haartsen, [0046] discloses the UE is adapted for carrying out the propagation delay with the use of a GPS receiver and there is an input to the distance calculator from the GPS receiver for information on the UE position and the distance calculator receives information from the controller on the position of the NodeB or alternatively receives the identity of the first NodeB and retrieves its position from the internal database and the distance calculator calculates the distance d and the corresponding propagation delay; Haartsen, [0029] discloses the distance between the UE and the NodeB is calculated based upon the received position of the positioning nodes; Haartsen, [0045] discloses the TA controller receives the information on the round trip propagation delay from the distance calculator and controls the transmitter to advance its transmission timing by .DELTA..tau. relative to its downlink timing).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rowland in view of Vargantwar to incorporate the teachings of Haartsen for the purpose of providing the system with alternate means of determining the distance between the user device and the base station (Haartsen, [0046]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining a timing advance based on the distance between the user device and the base station wherein the distance is determined in a variety of techniques such as utilizing the GPS location of the user device and the location of the base station in determining the distance as taught by 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645